Citation Nr: 0834889	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-26 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bipolar disorder, 
claimed as schizoaffective disorder with depression.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The veteran had active service from December 1986 to June 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In reviewing the claims file, the Board notes that in the 
veteran's claims file there is a March 2007 request for a 
videoconference hearing at the regional office before a 
Veterans Law Judge.  Thus far, no action has been taken in 
response to the veteran's request.

The Board notes that there is some confusion in the file as 
to the nature of the hearing the veteran requested.  On his 
August 2006 substantive appeal, the veteran did check block 
8a, which indicates he did not want a BVA hearing.  However, 
in block 10, was typed a request for a "DRO personal hearing 
before this case is placed on the docket of the BVA."  
Another request for a DRO hearing is made by the veteran's 
representative in November 2006. 

In March 2007 the RO sent a letter to the veteran 
acknowledging his request for a "personal hearing before a 
traveling section of the Board of Veteran's Appeals."  Also 
in March 2007, the veteran returned the options portion of 
that letter and clearly checked that he was waiving his right 
to an in-person hearing and that he desired a videoconference 
hearing at the regional office.    

In August 2007, the veteran's representative canceled the 
veteran's request for a now scheduled DRO hearing.  On that 
statement, the representative noted the veteran "is in line 
for a BVA Hearing."  The representative then refers back to 
the August 2006 substantive appeal, which as was discussed 
above, did not make this request.  In August 2008, the 
veteran's representative again cancels a scheduled DRO 
hearing and states "I will let these issues go on to the 
BVA."

Under applicable regulation, a hearing on appeal will be 
granted if an appellant, or his or her representative, 
expresses a desire to appear in person. 38 C.F.R. § 20.700.  
The importance of responding to a request for a hearing is 
recognized under 38 C.F.R. § 20.904(a)(3), as a Board 
decision may be vacated when there is a prejudicial failure 
to afford an appellant a personal hearing.

Given the procedural development presented in this case and 
the absence of a withdrawal of the hearing request, a remand 
to ensure due process compliance is needed.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge, and provide appropriate notice 
to the veteran and his representative.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




